--------------------------------------------------------------------------------

 
EXHIBIT 10.6

JONES LANG LASALLE INCORPORATED
RESTRICTED STOCK UNIT AGREEMENT
(Under the Amended and Restated Stock Award and Incentive Plan)




THIS RESTRICTED STOCK UNIT GRANT (“Restricted Unit Grant”), dated as of
_________, ______ (the “Grant Date”), is granted by JONES LANG LASALLE
INCORPORATED (the "Company"), to _________________, (the "Grantee") as
Restricted Stock Units pursuant to the Company's Amended and Restated Stock
Award and Incentive Plan (the "Plan"). The following table sets out the basic
information regarding this Restricted Unit Grant, and Appendix A sets out the
terms and conditions of this Restricted Unit Grant. This Restricted Unit Grant
is subject to such terms and conditions and to the further terms and conditions
contained in the Plan. For purposes of this Agreement, all capitalized terms not
otherwise defined herein shall have the meanings assigned to them in the Plan.
By accepting this Restricted Unit Grant, Grantee accepts all such terms and
conditions.


1.    Number of shares of Stock with respect to which Grantee is granted
Restricted Stock Units
[Insert number of shares]
2.    Grant Price
[insert per share price in US$]
3.    Time of vesting and issuing of Restricted Unit Grant
This Restricted Unit Grant shall vest and shares of Stock shall be issued as to
one-half (1/2) of the Restricted Stock Units on each of:
(i)    [three years from grant]; and
(ii)   [five years from grant]
4.    Effect of termination of employment on vesting
(i)    Termination by Reason of Death, Total and Permanent Disability, or
Special Circumstances - this Restricted Unit Grant shall continue to vest in
accordance with Item 3 above
(ii)   Termination by Reason of Retirement - this Restricted Unit Grant shall
become fully vested and shares of Stock shall be issueable the earlier of
eighteen months from the date of the approved Retirement or in accordance with
Item 3 above.
(iii)   Voluntary Resignation or Termination for Cause - the portion of this
Restricted Unit Grant which has not already vested in accordance with Item 3
above at the time of such resignation or termination shall not vest and shares
of Stock shall not be issued, but shall be forfeited
   

 
- 1 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and the Grantee has agreed to the terms and conditions of
this Restricted Stock Unit Grant.


JONES LANG LASALLE INCORPORATED

 
By:_____________________________________________
Its:_____________________________________________
Authorized Officer


Accepted by:
 
_______________________________________________
Grantee


Date of Acceptance: _______________________________
 
- 2 -

--------------------------------------------------------------------------------


 
APPENDIX A
JONES LANG LASALLE INCORPORATED
RESTRICTED STOCK UNITS AGREEMENT
TERMS AND CONDITIONS


1.
DEFINITIONS




 
(i)
“Cause” means failure to perform the Grantee’s job responsibilities in good
faith, poor performance, falsification of Company records, theft, failure to
cooperate with an investigation, use or distribution on the premises of the
Company or any of the Company’s subsidiaries of illegal drugs, or conviction of
any crime against the Company, any of the Company’s subsidiaries or any of their
employees.

 
(ii)
“Data” means personal information about the Grantee, including the Grantee’s
name, home address and telephone number, date of birth, social security number
or identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all SOP Grants or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan.

 
(iii)
“Retirement” means termination of employment by the Grantee (other than by death
or Total and Permanent Disability) under the terms set forth or agreed to by the
Board of Directors or the Committee, in their sole discretion.

 
(iv)
“Special Circumstances” means such circumstances as shall be determined solely
by the Board of Directors or the Committee.

 
(v)
“Stock” means shares of the common stock, par value $0.01 per share, of the
Company.

 
(vi)
“Total and Permanent Disability” means a disability qualifying the Grantee to
receive benefits under the applicable total and permanent disability income plan
provided by the Company or the subsidiary of the Company which employs Grantee.



2.
ACKNOWLEDGMENT AND WAIVER

 
By entering into this Restricted Stock Unit Agreement, the Grantee acknowledges
that:



 
(i)
the Plan is discretionary in nature and may be amended, suspended or terminated
by the Company at any time and the Company, in its discretion, shall have the
power and authority to (a) determine which (if any) individuals rendering
services or employed outside the United States are eligible to participate in
the Plan; (b) determine which non-United States-based operations (e.g.,
subsidiaries, branches, representative offices) participate in the Plan; (c)
modify the terms and conditions of any Restricted Unit Grants made to such
eligible individuals, or with respect to such non-United States-based
operations; and (d) establish sub-plans, modified exercise, payment and other
terms and procedures to the extent deemed necessary or desirable by the Company;


- 3 -

--------------------------------------------------------------------------------


 

 
(ii)
this Restricted Unit Grant is a one-time benefit which does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units;

 
(iii)
all determinations with respect to any such future grants, including, but not
limited to, the times when Restricted Unit Grants shall be granted, the number
of shares subject to each Restricted Unit Grant, the grant price, and the time
or times when each Restricted Unit Grant shall be issueable, will be at the sole
discretion of the Company;

 
(iv)
the Grantee’s participation in the Plan shall not create a right to further
employment with the Grantee’s employer and shall not interfere with the ability
of the Grantee’s employer to terminate the Grantee’s employment relationship at
any time with or without cause;

 
(v)
the Grantee’s participation in the Plan is voluntary;

 
(vi)
the value of this Restricted Unit Grant is an extraordinary item of compensation
which is outside the scope of the Grantee’s employment contract, if any, and is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, long-service
awards, or similar payments;

 
(vii)
the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty and if the value of the underlying Stock decreases in
value, so will the value of this Restricted Unit Grant;

 
(viii)
this Restricted Unit Grant has been granted to the Grantee in the Grantee’s
status as an employee of his or her employer, and can in no event be understood
or interpreted to mean that the Company is the Grantee’s employer or that the
Grantee has an employment relationship with the Company; provided, however, that
this provision shall not affect any Grantee who is actually employed by the
Company; and

 
(ix)
the ultimate liability for any and all tax, social insurance and any other
payroll tax (“tax-related items”) withholding and reporting obligations are and
remain the Grantee’s responsibility and liability and that the Company (i) makes
no representations nor undertakings regarding treatment of any tax-related items
in connection with any aspect of the Restricted Unit Grant, including the grant,
vesting or issuance of the Restricted Stock Units and the subsequent sale of
Stock acquired; and (ii) does not commit to structure the terms of the grant or
any aspect of this Restricted Unit Grant to reduce or eliminate the Grantee’s
liability regarding tax-related items.

 
(x)
the terms and conditions of this Restricted Unit Grant shall be governed by and
construed in accordance with the laws of the State of Illinois, USA, without
taking into account any conflicts of laws provisions.



3.
NON-TRANSFERABILITY



This Restricted Unit Grant is non-transferable otherwise than by the laws of
descent and distribution on death.
 
- 4 -

--------------------------------------------------------------------------------




4. ISSUANCE OF RESTRICTED STOCK UNITS/DIVIDENDS AND STOCK SPLITS

 
Subject to such rules as may be adopted by the Company and to the discretion of
the Company, this Restricted Unit Grant may be paid in an equal number of shares
of Stock or in cash in the amount of the fair market value of the Restricted
Stock Units based upon the closing price of Stock on the New York Stock Exchange
on the trading day immediately preceding the day on which the Restricted Stock
Units vest. Dividends, if any, paid with respect to Restricted Stock Units prior
to vesting will be reinvested in additional Restricted Stock Units having the
same vesting date, and additional Restricted Stock Units will be received by the
Grantee in the case of a Stock split or Stock dividend.



5. DATA PRIVACY CONSENT



The Grantee consents to the collection, use and transfer of Data as described in
this paragraph. The Grantee understands that the Company and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan or any other plan of the Company (through this Restricted Unit Grant
and any other award which may have been or be in the future granted under the
Plan or any such other plan), and that the Company and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan or any
other plan of the Company. The Grantee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the United States
or Canada. The Grantee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the Plan
or any other plan of the Company (through this Restricted Unit Grant and any
other award which may have been or be in the future granted under the Plan or
any such other plan), including any requisite transfer to a broker or other
third party with whom the Grantee may elect to deposit any Stock acquired upon
issuance of Stock in accordance with this Restricted Unit Grant or any other
award and such Data as may be required for the administration of the Plan or any
other plan of the Company and/or the subsequent holding of Stock on his or her
behalf. The Grantee understands that he or she may, at any time, view Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting his or her local Human Resources representative.
Withdrawal of consent may, however, affect Grantee’s ability to realize benefits
from this Restricted Unit Grant or other awards.
 
- 5 -

--------------------------------------------------------------------------------





